BETTS, District Judge.
Bills of costs are laid before me for taxation in behalf of the district attorney, the marshal, the prize commissioners, and the counsel for captors, made up in prize suits which have been adjudicated in the court.
The following principles of allowance will be applied in the taxation of costs in prize cases:
1. No specific tariff of fees having been appointed to the suits by statute, the costs fixed bj; the statute for similar services in admiralty will be allowed in this court, except as otherwise directed by acts posterior to the fee bill of February 26, 1833.
2. The compensation directed to be made by the act of March 25, 18G2, to the officers therein named, will be computed and adjusted as nearly as may be conformably to allowances by the laws of the United States to employes for like services under the government, or in accordance with established rules and usages of the courts in regard to their officers rendering like services. In cases of doubt or difficulty, evidence may be taken on the question of quantum meruit.
3. The gross costs taxed to any of the officers of the court for services in prize suits .will be, in collection or payment, subject to all limitations as to amounts or periods of payment, under the acts of congress in force at the-time of such taxation.
4. The method of ascertaining the compensation of any of the officers of court for their services in prize suits, by a percentage on the value of the property coming officially into their possession or under their charge, will not be adopted by the court without express authority of law, or the assent thereto, in writing, by the parties whose interests are to be affected thereby.